United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1471
                         ___________________________

                                 Robert Lee Bailey,

                       lllllllllllllllllllllPetitioner - Appellant,

                                           v.

                                   Scott P. Fisher,

                       lllllllllllllllllllllRespondent - Appellee.
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                              Submitted: July 16, 2013
                                Filed: July 22, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Federal inmate Robert Bailey appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition, in which he claimed that he was twice wrongfully subjected


      1
       The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.
to prison discipline in the form of, inter alia, loss of good time credits. Upon careful
de novo review, see Mitchell v. U. S. Parole Comm’n, 538 F.3d 948, 951 (8th Cir.
2008) (per curiam) (dismissal of § 2241 petition is reviewed de novo), we find no
basis for reversal. See Superintendent v. Hill, 472 U.S. 445, 454-55 (1985) (when
prison disciplinary hearing results in loss of good time credits, inmate must receive
(1) advance notice of charges; (2) opportunity--consistent with institutional safety and
correctional goals--to call witnesses and to present documentary evidence; and (3)
factfinder’s written statement of evidence relied upon and reasons for disciplinary
decision; due process is satisfied if “some evidence” supports disciplinary decision to
revoke good time credits).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Bailey’s pending
motion as moot.
                    ______________________________




                                          -2-